

116 HR 306 : Kettle Creek Battlefield Survey Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 306IN THE SENATE OF THE UNITED STATESDecember 7, 2020Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACTTo direct the Secretary of the Interior to conduct a reconnaissance survey of the site of the Kettle Creek Battlefield in Wilkes County, Georgia, and adjacent property, and for other purposes.1.Kettle Creek Battlefield Survey(a)Short titleThis section may be cited as the Kettle Creek Battlefield Survey Act.(b)Reconnaissance survey(1)SurveyThe Secretary of the Interior (referred to in this section as the Secretary) shall conduct a reconnaissance survey of the site of the Kettle Creek Battlefield in Wilkes County, Georgia, and adjacent property (referred to in this section as the site).(2)Requirements for surveyIn conducting the survey under paragraph (1), the Secretary shall evaluate the likelihood that resources within the site boundary would meet the four criteria for new parklands—(A)national significance;(B)suitability;(C)feasibility; and(D)need for National Park Service management. (3)ReportNot later than 1 year after the date on which funds are made available to carry out the survey under paragraph (1), the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes—(A)the results of the survey; and(B)any conclusions and recommendations of the Secretary.Passed the House of Representatives December 3, 2020.Cheryl L. Johnson,Clerk.